

115 HR 5571 IH: Protecting American Solar Jobs Act
U.S. House of Representatives
2018-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5571IN THE HOUSE OF REPRESENTATIVESApril 18, 2018Ms. Rosen (for herself, Mr. Sanford, Mr. Huffman, Mr. Norman, and Mr. Knight) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend subchapter III of chapter 99 of the Harmonized Tariff Schedule of the United States to
			 repeal increases in duty and a tariff-rate quota on certain crystalline
			 silicon photovoltaic cells, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting American Solar Jobs Act. 2.Repeal of increases in duty and a tariff-rate quota on certain crystalline silicon photovoltaic cells (a)FindingsCongress finds the following:
 (1)According to the National Solar Jobs Census, the solar workforce has increased by 168 percent in the past seven years, from about 93,000 jobs in 2010 to over 250,000 jobs in 2017.
 (2)Over 80 percent of solar jobs in the United States are in the installation, sales, distribution, and project development sectors, all of which heavily depend on the availability of affordable solar panels.
 (3)In 2016, solar was the single largest source of new electric generating capacity in the United States, and solar photovoltaic installers was the fastest growing occupation.
 (4)According to the Solar Energy Industries Association, the 30-percent tariff on imported solar cells and panels will cause the loss of about 23,000 American jobs in 2018, as well as the delay or cancellation of billions of dollars of investments in solar energy.
 (5)According to GTM Research, this tariff will cause a net reduction of around 11 percent in United States solar installations from 2018 to 2022—reducing installations from an estimated 68.9 gigawatts to 61.3 gigawatts over the next five years.
 (b)In generalSubchapter III of chapter 99 of the Harmonized Tariff Schedule of the United States is amended— (1)by striking U.S. Note 18; and
 (2)by striking— (A)subheadings 9903.45.21 and 9903.45.22, and the superior text to such subheadings; and
 (B)subheading 9903.45.25. (c)Effective date (1)In generalThe amendments made by this section shall take effect as of February 7, 2018.
				(2)Retroactive application for certain liquidations and reliquidations
 (A)In generalNotwithstanding section 514 of the Tariff Act of 1930 (19 U.S.C. 1514) or any other provision of law and subject to subparagraph (B), any entry of an article classified under subheading 9903.45.21, 9903.45.22, or 9903.45.25 of the Harmonized Tariff Schedule of the United States, that—
 (i)was made— (I)after February 7, 2018; and
 (II)before the date of the enactment of this Act; and (ii)to which a lower rate of duty would be applicable if the entry were made after such date of enactment,
 shall be liquidated or reliquidated as though such entry occurred on such date of enactment.(B)RequestsA liquidation or reliquidation may be made under subparagraph (A) with respect to an entry only if a request therefor is filed with U.S. Customs and Border Protection not later than 180 days after the date of the enactment of this Act that contains sufficient information to enable U.S. Customs and Border Protection—
 (i)to locate the entry; or (ii)to reconstruct the entry if it cannot be located.
 (C)Payment of amounts owedAny amounts owed by the United States pursuant to the liquidation or reliquidation of an entry of an article under subparagraph (A) shall be paid, without interest, not later than 90 days after the date of the liquidation or reliquidation (as the case may be).
					